DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

The limitation “output device” in claim 11 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “output device”) is modified by functional language (“providing a user”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a loudspeaker, screen or LED (pg. 11 lines 1-10) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 recites the limitation “a zone of the tissue” is recited in line 9. It is unclear if this is the same zone recited in line 3 or a new zone. For examination purposes, the zone of the tissue has been interpreted to be any zone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shalgi (US 20100217161 A1) in view of Altshuler et al. (US 20050154382 A1), hereinafter Altshuler.
Regarding claim 1,

i) at least two ultrasonic transducers (202) ([0050] which discloses the transducer element 202 comprises one or more transducer elements. Examiner notes each transducer element is considered a transducer) mounted on a body (at least fig. 2A (201) and corresponding disclosure. A person having ordinary skill in the art would recognize devices within the body would necessarily be secured (i.e. mounted) to the body in order to function properly) of the device (200) for generating ultrasonic waves in the soft solid and focused at a common focal point (at least fig. 2A (206) and corresponding disclosure)) in the target region (206A) beyond an end surface (at least fig. 2A (211) and corresponding disclosure) of the device (200) with respect to the at least two ultrasonic transducers (202) (at least fig. 2A),
ii) a plurality of light sources made of light-emitting diodes (LEDs) (at least fig. 2A (207) and corresponding disclosure. [0051] which discloses 207 are LEDs), distributed around a central axis of the device that includes the common focal point of all of the transducers (at least fig. 2A. Examiner notes the light sources are distributed around the central axis of the device and the device is the device that includes the common focal point of all of the ultrasonic transducers), for enlightening a zone (at least fig. 2A (208) and corresponding disclosure and at least fig. 3 (296)) of the soft solid via subsurface scattering (at least fig. 2A (208) and corresponding disclosure. Examiner notes the EM radiation (208) is disclosed as passing through into the skin in [0052] and is depicted as subsurface scattering in fig. 2A)

The lighting means (207) include several light sources ([0051] which discloses one or more radiating elements) distributed around a central axis of the device that includes the common focal point of all the ultrasonic sources (at least fig. 2A. Examiner notes the light sources are distributed around the central axis of the device and the device is the device that includes the common focal point of all of the ultrasonic transducers), wherein the at least two ultrasonic transducers (202), the plurality of light sources (207) and the video camera (203) are mounted on the body (201) (A person having ordinary skill in the art would recognize devices within the body would necessarily be secured (i.e. mounted) to the body in order to function properly) and oriented toward the common focal point (206) (at least fig. 2A. Examiner notes the ultrasound sources, lighting sources and video camera are oriented toward the focal point 206 in the broadest reasonable interpretation).
And wherein a boresight of the video camera (203) is aligned on the central axis of the device (200)
Shalgi fails to explicitly teach wherein the zone enlightened includes the common focal point.

Altshuler, in a similar field of endeavor involving image guided tissue treatment, teaches a device (at least fig. 5A (112)) for generating energy (at least fig. 4C (laser energy)) to a soft solid comprising:

Wherein the light sources are oriented toward the target region (at least fig. 4C).
And a video camera for capturing images in the zone enlightened by the light sources ([0020] which discloses an image capture device (e.g. video camera) mounted for generating an image of the illuminated skin region)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi to have further included light sources as taught by Altshuler in order to illuminate more of the skin and provide an enhanced image of the skin when the interface membrane is in acoustic contact with the skin. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 
Examiner notes in the modified system the target region enlightened by the LEDs of Altshuler would necessarily include the common focal point of Shalgi and the light sources of Altshuler would further be oriented toward the common focal point. 

Regarding claim 7,
Shalgi discloses the elements of claim 1 as previously stated. Altshuler further discloses wherein the light sources (207) are located around device (at least fig. 4C). Examiner notes in the modified system the light sources (207) of Altshuler would be located around the transducers of Shalgi.

Regarding claim 9,


Regarding claim 12,
Shalgi discloses the elements of claim 1 as previously stated. Altshuler further discloses wherein the plurality of light sources (411) are mounted to a support member (at least fig. 4C (illuminating ring)) adapted to come into contact with and to bear against a surface of the soft solid (at least fig. 4C).

Regarding claim 15,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. 
Shalgi further teaches a system for generating ultrasonic waves in a target region of a soft solid, this system including:
A device (at least fig. 2A (200)) according to claim 1 (Examiner notes the device is the device as modified by Altshuler as set forth in the rejection of claim 1).
A screen (at least fig. 4 (480) and corresponding disclosure) for displaying images captured by the video camera of the device ([0061] which discloses the display may display an image of the crosshair relative to identified treatment regions (i.e. images captured by the video camera)

Regarding claim 18,
. 

Claims 2, 4, 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shalgi and Altshuler as applied to claim 1 above, and further in view of Pechoux (US 20130131704 A1).  
Regarding claim 2,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. Shalgi further teaches wherein a cavity (at least fig. 2A) located in front of all ultrasonic transducers (202) is filled with a coupling medium ([0005] which discloses the beam travels through an oil-type fluid  inside the transducer unit (i.e. body) 201), wherein the coupling medium is a liquid obturated by a membrane (at least fig. 2A (211) and corresponding disclosure) which is flexible, acoustically and optically transparent ([0025] which discloses the membrane is transparent to electromagnetic and acoustic waves (e.g. silicone)) and has parallel main surfaces (at least fig. 2A). 
Pechoux teaches a conventional focused ultrasound treatment device wherein a cavity (at least fig. 1 (7)) located in front of all ultrasonic sources (at least fig. 1 (2)) is filled with a coupling medium ([0081] which discloses the space 7 is filled with coupling liquid), the coupling medium is liquid,
obturated by a membrane (at least fig. 1 (1 and 5)) which belongs to an end surface of the device, is flexible ([0081] which discloses the closed side of the cover member 1 (interpreted as membrane) is a flexible membrane 5), acoustically and optically transparent ([0083] which discloses the cover member 1 is made of an elastomeric material comprising a silicone compound), has parallel main surfaces (at least fig. 1 appears to show parallel main surfaces), and a thickness below 100 microns ([0014] which discloses the thickness of the membrane is less than 100 microns).

Furthermore, such a modification appears to be a simple substitution of one flexible membrane for another producing a predictable result that renders the claim obvious and/or combining prior art techniques according to known methods to yield predictable results (MPEP 2143).

Regarding claim 4,
Shalgi, as modified, teaches the elements of claim 2 as previously stated. Altshuler further teaches wherein the light sources (411) are distributed around the device (at least fig. 4C). Examiner notes in the modified system, the light sources of Altshuler would necessarily be distributed around the cavity since they would be distributed around the device.

Regarding claim 5,
Shalgi, as modified, teaches the elements of claim 2 as previously stated. Altshuler further teaches wherein the light sources (411) are mounted in a series of holes (at least fig. 4C) on a ring (at least fig. 4C (illuminating ring) and corresponding disclosure) mounted around a body (at least fig. 4B), said light sources (411) being distributed around a central axis in such a way that light beams emitted by the light sources do not cross a cavity of the device (at least fig. 4C).
Examiner notes in the modified system the light sources of Altshuler would not cross the cavity of Shalgi.


Regarding claim 19,
Shalgi, as modified, teaches the elements of claim 2 as previously stated. Pechoux further discloses wherein the thickness is less than 50 microns (Examiner notes that less than 50 microns is considered less than 100 microns as disclosed by Pechoux).

Regarding claim 20,
Shalgi, as modified, teaches the elements of claim 2 as previously stated. Pechoux further teaches wherein the thickness is 35 microns (Examiner notes 35 microns is less than 100 microns as disclosed by Pechoux). 

Claims 3 and 17 are rejected as being unpatentable over Shalgi, Altshuler, and Pechoux as applied to claim 2 and further in view of Lacoste as evidenced by Yang et al. (“Analysis of dynamic high-frequency acoustic field control by metasurfaces lens”).  
Regarding claim 3,
Shalgi, as modified, teaches the elements of claim 2 as previously stated. Shalgi further teaches wherein the coupling medium is oil. It is unclear what kind of oil is used and is therefore unclear what the acoustic impedance of the oil is.
Lacoste, in a similar field of endeavor involving image guided ultrasound treatment, teaches a coupling medium in a cavity (at least fig. 1 (50) and corresponding disclosure) located below an ultrasonic transducer (at least fig. 1 (4) and corresponding disclosure).
Lacoste further teaches wherein the coupling medium is water ([0043] which discloses that the propagation medium can be water. Examiner notes that water has an acoustic impedance between                         
                            
                                
                                    1.45
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                            
                                
                                    k
                                    g
                                
                                
                                    s
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                        
                    and                         
                            
                                
                                    1.65
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                            
                                
                                    k
                                    g
                                
                                
                                    s
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     as evidenced by Yang Table 1 which discloses water has an acoustic impedance of 1.54 MRayl or                         
                            
                                
                                    1.54
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                            
                                
                                    k
                                    g
                                
                                
                                    s
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ).


Regarding claim 17,
Shalgi, as modified, teaches the elements of claim 3 as previously stated. Lacoste, as evidenced by yang) further teaches wherein the coupling medium has an acoustic impedance equal to                         
                            
                                
                                    1.54
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                            
                                
                                    k
                                    g
                                
                                
                                    s
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     (Yang table 1).


Claim 6 is rejected as being unpatentable over Shalgi, Altshuler, and  Pechoux as applied to claim 2 and further in view of Lacoste.
Regarding claim 6,
Shalgi, as modified, teaches the elements of claim 2 as previously stated. It is unclear if the boresight of the video camera (203) crosses a transparent part, also mounted on the body which separates the video camera from the cavity.
Lacoste, in a similar field of endeavor involving image guided ultrasound treatment, teaches wherein the boresight of an imaging transducer (at least fig. 1 (2) and corresponding disclosure) crosses a transparent part (at least fig. 1 (12) and corresponding disclosure) which separates the imaging transducer (2) from a cavity (at least fig. 1 (50) and corresponding disclosure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Shalgi to include a transparent part as taught by Lacoste in order to protect video camera from the oil in the transducer unit. 
Examiner notes in the modified system the transparent part would necessarily be mounted to the body of Shalgi. 

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi and Altshuler as applied to claim 1 above and further in view of Schneider et al. (US 20150173846 A1), hereinafter Schneider.
Regarding claim 10,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. Shalgi fails to explicitly teach wherein the video camera has automatic gain control.
Schneider, in a similar field of endeavor involving medical imaging, teaches a camera which has Automatic gain control [0049]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the video camera of Shalgi to include an Automatic gain control as taught by Schneider in order to enhance the video quality by amplifying the signal to the desired gain.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi and Altshuler as applied to claim 1 above and further in view of Darlington (US 20100036292 A1).
Regarding claim 11,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. Shalgi further teaches wherein the device includes an output device.
Shalgi fails to explicitly teach wherein the ultrasonic transducers are electric transducers and used for detecting ultrasonic waves in the target region and wherein the device includes an output device for providing a user with a signal representative of the level of scattered ultrasonic waves. 
Darlington teaches a focused ultrasound treatment device which includes an ultrasonic transducer (at least fig. 1 (12)) for delivering focused ultrasound to tissue ([0054] which discloses transducer 12 delivers a focused ultrasound signal to tissue 14).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the ultrasonic sources of Lacoste to include detection of ultrasonic waves as well as means for providing a user with a signal representative of the level of scattered ultrasonic waves as taught by Darlington in order to determine whether cavitation or other tissue characteristics have occurred (Darlington [0088]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi and Altshuler as applied to claim 1 above and further in view of Maxwell et al. (US 20160287909 A1), hereinafter Maxwell. 
Regarding claim 13,
Shalgi teaches the elements of claim 1 as previously stated. Shalgi further teaches wherein the operator manually moves the transducer unit ([0056]) and an alternative embodiment where a robot arm may move the transducer (at least fig. 4)
It appears the design and configuration of the body (201/401) would allow a user to hold it in one hand when moved manually by the operator. 

The device includes at least one ultrasound transducer (105) mounted on a body of the device and focused at a focal point (at least fig. 3 (125) and corresponding disclosure),
The device includes an imaging means (at least fig. 3 (135) and corresponding disclosure), for capturing images of soft solid ([0007] which discloses obtaining image feedback of the tissue)
Wherein the device is designed and configured to be held in one hand ([0053] which discloses the apparatus may be sized and shaped to be hand-held). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi to include a body as taught by Maxwell in order to allow the user full control of the device accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi and Altshuler as applied to claim 1 above and further in view of Seo et al. (US 20140213903 A1), hereinafter Seo.
Regarding claim 14,
Shalgi teaches the elements of claim 1 as previously stated. Shalgi fails to explicitly teach wherein the position and/or orientation of the video camera with the body of the device is adjustable.
Seo, in a similar field of endeavor involving image guided ultrasound therapy, teaches a device for generating ultrasonic waves in a target region of a soft solid wherein,

The device includes a video camera, for capturing images in the zone enlightened by the light sources.
Seo further teaches wherein the position of an image capture device within the body of the device is adjustable ([0065] which discloses the image capturing unit may be installed at any place in the applicator (210). Examiner notes that because the video camera may be installed at any place its position is adjustable).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi to include an adjustable position of the image capture device in order to capture different areas of the target region relative to the device. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi, in view of Seo and Lacoste (US 20100094178 A1), hereinafter Lacoste (2010). 

Regarding claim 16, 
Shalgi teaches a method for locally treating a tissue of a subject, in particular by delivering energy with ultrasonic waves (Abstract which discloses a system for delivering ultrasonic focused energy), comprising:
Placing a device (at least fig. 2A (200) and corresponding disclosure) in contact with a zone of the subject’s skin ([0022] which discloses the interface medium (211) adapted to contact a portion of a treatment region in a treatment area);
Actuating at least two ultrasonic transducers (at least fig. 2A (202) and corresponding disclosure. [0015] which discloses the transducer element may comprise one or more transducer elements. Examiner notes each transducer element is considered a transducer) of the device oriented towards the subject’s skin (at least fig. 2A (204) and corresponding disclosure) and focused at a common point in a target region (at least fig. 2A (206A) and corresponding disclosure) below the subjects’ skin (204),
Enlightening, via subsurface scattering (at least fig. 2A (208) and corresponding disclosure), a zone of the tissue (at least fig. 3 (296) and corresponding disclosure) including a portion of the subjects skin (204) in contact with the device (at least fig. 2A) and a layer of tissue below this portion (at least fig. 2A. Examiner notes electromagnetic radiation (208) illuminates a portion of the skin as well as a layer beneath the skin),
Wherein a video camera (at least fig. 2A (203) and corresponding disclosure. [0011] which discloses the detector is a CCD camera (i.e. video camera)) is used to capture images of the zone enlightened ([0024] which discloses the detector acquires an image of the treatment region (i.e. zone) (296) from the detected EM radiation) during step d), and
Displaying to a user images captured by the video camera ([0061] which discloses displaying images of the position of the crosshair relative to the treatment regions (496). Examiner notes these are the images captured by the video camera)
Adjusting placement of the device in contact with subject’s skin, on a basis of the displayed images ([0062] which discloses the tracking images displayed showing transducer position are used for moving the transducer in order to correctly position the transducer).

Shalgi fails to explicitly teach obtaining an image feedback of the tissue in the target region.
Seo, in a similar field of endeavor involving image guided ultrasound treatment, teaches a method for locally treating a tissue of a subject, in particular by delivering focused energy with ultrasonic waves, ([0044] which discloses radiating ultrasound to a lesion to cause necrosis and [0045] which discloses the ultrasound radiated may be high intensity focused ultrasound) comprising:
Delivering focused ultrasound energy to a target region ([0049] which discloses the transducer 220 radiates ultrasound to a subject (e.g. a lesion (i.e. target region)) [0049] which discloses transducer 220 includes several separate transducers to radiate ultrasound to one point)
obtaining an image feedback of the tissue in the target region ([0050] which discloses diagnostic probe 230 which may be separated from the applicator radiates ultrasound to a tissue including the subject (i.e. target region) receives an echo signal from the tissue and [0013] which discloses the echo signal is used to produce an ultrasound image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shalgi to include obtaining an image of the tissue in target region as taught by Seo in order to improve the accuracy of the treatment and avoid treating healthy tissues (Seo [0057]).


Shalgi fails to explicitly teach creating cavitation bubbles with ultrasonic waves.
Lacoste (2010), in a similar field of endeavor, involving image guided ultrasound treatment, teaches high intensity focused ultrasound (HIFU) may produce cavitation bubbles near the focus ([0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shalgi to include cavitation bubbles as taught by Lacoste (2010) in order to treat the tissue accordingly. Such a modification amounts to merely a simple substitution of one known focused ultrasound effect for another rendering the claim obvious (MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. 
Applicant's arguments filed 03/31/2021 regarding claim 16 have been fully considered but they are not persuasive. For example, applicant argues “Shalgi lacks the teaching of an EM source (e.g. light) oriented/focused on the same common focal point as is a source of ultrasonic energy in order to enlighten the area at the common focal point via subsurface scattering”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., EM source oriented/focused on the same common focal point as is a source of ultrasonic energy in order to enlighten the area at the common focal point via In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 16 merely recites enlightening, via subsurface scattering, a zone of the tissue including a portion of the subjects skin in contact with the device and a layer of tissue below this portion, no recitation enlightening the common focal point is made with regards to claim 16. 
Examiner further notes that the 112(b) rejection of claim 16 remains since no amendments were made to overcome the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793               


/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793